Citation Nr: 0622423	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-12 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for hypertensive 
heart disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability 
rating, effective May 14, 2002.  In June 2006, the veteran 
appeared before the Board at a hearing held via 
videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

On March 3, 2006, during the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice in a June 2002 letter of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
the correct evaluation is the subject of the present appeal, 
on remand proper notice is required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
about disability ratings and effective dates for the award of 
benefits, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Such notice must be provided prior to 
the adjudication of this issue.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the RO is requested to 
cure this procedural defect upon remand. 

Additionally, it appears additional VA records pertaining to 
the veteran's claim are outstanding.  At his June 2006 
hearing, the veteran stated that he had last received VA 
treatment for his heart condition at the VA Medical Center 
(VAMC) in New Orleans, Louisiana, in April 2006.  The latest 
treatment records in the claims folder are dated in January 
2004.  Because these additional treatment records may be 
useful in deciding the veteran's claim, these records are 
relevant and should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, at his June 2006 hearing, the veteran alleged that 
his service-connected hypertensive heart disease was more 
severe than the current 30 percent disability rating 
reflects.  Specifically, the veteran stated that his 
condition is now marked by increased shortness of breath and 
chest pain.  

The veteran was last afforded a VA examination in November 
2002.  At the time of the examination, the examiner 
recommended that the veteran be scheduled for additional 
testing, specifically either an adenosine stress test or a 
dobutamine stress echo.  It does not appear that these 
additional tests were ever scheduled.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); 
38 C.F.R. § 4.104, Note (2) (requires estimation by a medical 
examiner of the level of activity (expressed in METS and 
supported by specific examples).  Because the November 2002 
examiner found that additional testing was in order that was 
not scheduled, the Board finds that the duty to assist 
requires that on remand the veteran be scheduled for such 
additional testing. Additionally, when available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's examination is not unduly 
remote, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
30 percent for hypertensive heart disease 
and an earlier effective date for a grant 
of service connection.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Obtain the veteran's records from 
the VAMC in New Orleans, Louisiana 
dated from January 2004 to the present.  
If any of these records are no longer 
on file at the above-listed facility, a 
request should be made for the same 
from the appropriate storage facility.  
All efforts to obtain VA records should 
be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

3.  Schedule the veteran for a 
cardiovascular examination, to 
determine the current severity of his 
service-connected hypertensive heart 
disease.  The claims folder, along with 
any additional evidence obtained, 
should be made available to the 
examiner for review.  All necessary 
tests and studies should be conducted, 
to include exercise testing, or 
adenosine stress test or a dobutamine 
stress echo, if appropriate.  The 
examiner should determine the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimate of the 
level of METs at which dyspnea, 
fatigue, angina, dizziness or syncope 
develops should be provided expressed 
in METs.  The examiner's report should 
set forth all current complaints, 
findings and diagnoses.  The examiner 
should specifically address whether the 
veteran has had any episodes of 
congestive heart failure in the past 
year.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


